Title: To Thomas Jefferson from John Barnes, 17 March 1799
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia. 17th March 1799

The within six Certificates for 42 shares of the Loan for five Millions (just now recd) are handed you, for the proper Assignmts—and to be Returned me, in Order to be filled up—as ⅌er installments, (the 2d:) on, or before the 10th Next Mth, yet should they not reach me in time, I shall nevertheless—pay the Amt $525.—
the price of Scrip is 30 ⅌Ct and should it rise even to 100—is only 12½ ⅌Ct on the principal is than 7½ ⅌Ct under US. or penna. Bank Stock,
I am sir your mst Obedt servt:

John Barnes

